DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 11, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a storage medium" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the limitation is referring to the storage medium recited earlier in the claim or a new storage medium.  The Examiner has interpreted the limitation as referring to the storage medium recited earlier in the claim.

Claim 7 recites the limitation "the allocated storage space" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "a storage medium" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the limitation is referring to the storage medium recited earlier in the claim or a new storage medium.  The Examiner has interpreted the limitation as referring to the storage medium recited earlier in the claim.

Claim 18 recites the limitation "the allocated storage space" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "a storage medium" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the limitation is referring to the storage medium recited earlier in the claim or a new storage medium.  The Examiner has interpreted the limitation as referring to the storage medium recited earlier in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10 – 14, and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,503,434 (hereinafter McGlaughlin).
As per claim 1, McGlaughlin teaches a non-volatile memory express (NVMe) -based data storage system (McGlaughlin; Figure 1, comprising: a host (McGlaughlin; Col 3 Line 62 – Col 4 Line 1 “one or more clients or other devices”); an NVMe controller (McGlaughlin; Figure 1 Item 105, Col 11 Lines 20 – 23); and a storage medium (McGlaughlin; Figure 1 Item 110) for storing data, wherein the host is connected to the NVMe controller through a PCIe bus (McGlaughlin; Figure 1 “PCIE,” Col 3 Lines 54 – 65), and the NVMe controller is connected to the storage medium (McGlaughlin; Figure 1), and the host configured to: send a data packet to the NVMe controller, wherein the data packet carries payload data and an association identifier (McGlaughlin; Col 8 Line 59 – Col 9 Line 15 “LBA”), the association identifier associates the payload data with a write instruction (McGlaughlin; Col 8 Line 59 – Col 9 Line 15); and the NVMe controller is configured to: obtain the write instruction according to the association identifier (McGlaughlin; Col 5 Lines 34 – 37), and write the payload data into the storage medium according to the write instruction (McGlaughlin; Col 9 Lines 12 – 15).

As per claims 2 and 12, McGlaughlin also teaches wherein the NVMe controller comprises an internal memory (McGlaughlin; Col 6 Lines 30 – 32), and before writing the payload data into the storage medium, the NVMe controller is further configured to: allocate storage space in the internal memory for the payload data (McGlaughlin; Col 9 Lines 2 – 3), store the payload data in the allocated storage space (McGlaughlin; Col 9 Lines 2 – 3), and record a mapping relationship between the allocated storage space and the association identifier (McGlaughlin; Col 9 Lines 11 – 12).

As per claims 7 and 18, McGlaughlin also teaches wherein the NVMe controller is further configured to: determine the association identifier based on the write instruction (McGlaughlin; Col 8 Lines 40 – 41); and obtain the payload data from an allocated storage space based on the association identifier (McGlaughlin; Col 8 Line 64 – Col 9 Line 7).

As per claims 8 and 19, McGlaughlin also teaches determining an order of the payload data in to-be-written data based on an order of receiving data packets (McGlaughlin; Col 8 Line 62 – Col 9 Line 7).

As per claim 10, McGlaughlin also teaches wherein the host is further configured to generate the write instruction (McGlaughlin; Col 7 Lines 13 – 14).

As per claims 11 and 20, McGlaughlin teaches a data writing method performed by a non-volatile memory express (NVMe) controller (McGlaughlin; Figure 1 Item 105) comprising: receiving a data packet from a host (McGlaughlin; Col 3 Line 62 – Col 4 Line 1 “one or more clients or other devices,” Col 8 Lines 64 – 66), wherein the host is connected to the NVMe controller through a PCIe bus (McGlaughlin; Figure 1 “PCIE,” Col 3 Lines 54 – 65), and the NVMe controller is connected to a storage medium (McGlaughlin; Figure 1 Item 110), and wherein the data packet carries payload data and an association identifier (McGlaughlin; Col 8 Line 59 – Col 9 Line 15 “LBA”), and the association identifier associates the payload data with a write instruction (McGlaughlin; Col 8 Line 59 – Col 9 Line 15); obtaining the write instruction according to the association identifier (McGlaughlin; Col 5 Lines 34 – 37), and writing the payload data into the storage medium according to the write instruction (McGlaughlin; Col 9 Lines 12 – 15).

As per claim 13, McGlaughlin also teaches wherein the internal memory comprises a plurality of memory blocks; and the method further comprises: providing the host with a quantity of memory blocks in the internal memory and a size of the memory block (McGlaughlin; Col 9 Lines 47 – 54).

As per claim 14, McGlaughlin also teaches wherein after writing the payload data into the storage medium, the method further comprises: triggering a memory block release report, wherein the memory block release report indicates that the NVMe controller releases one or more memory blocks (McGlaughlin; Col 5 Lines 37 – 41, Col 10 Lines 62 – 64). 

As per claim 17, McGlaughlin also teaches wherein the association identifier comprises fields of the write instruction (Col 8 Lines 40 – 41); and the method further comprises: obtaining the write instruction based on the association identifier (McGlaughlin; Col 5 Lines 34 – 37).

Allowable Subject Matter
Claims 3 – 6, 9, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 – 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination the host further comprises a counter configured to indicate a quantity of unoccupied memory blocks; an dafter sending the data packet to the NVMe controller, the host is further to reduce a value of the counter, as required by dependent claim 3, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches providing a host with a quantity of memory blocks and a size of the memory blocks, but does not teach the details of the counter, as required by dependent claim 3.
Claims 4 and 5 would also be allowable because of their dependence, either directly or indirectly, upon allowable dependent claim 3.

Claims 6 and 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination the NVMe controller is configured to: determine second address information based on the first address information; and obtain the write instruction based on the second address information, wherein the second address information indicates a storage location of the write instruction, as required by dependent claims 6 and 16, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches sending first address information in a PCIe packet, but does not teach determining the second address based on the first address and obtaining the write instruction from the second address, as required by dependent claims 6 and 16.

Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the data packet further carries an order identifier, and the order identifier indicates an order of the payload data in to-be-written data, as required by dependent claim 9, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a to-be-written data order, but does not teach that the data packet includes an order identifier, as required by dependent claim 9.

Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the memory block release report further comprises the association identifier, and the memory block release report indicates that the NVMe controller releases one or more memory blocks occupied by a write operation corresponding to the association identifier, as required by dependent claim 15, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a memory block release report, but does not teach that the memory block release report includes the association identifier, as required by dependent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181